UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1555


MICHELLE ZANDER,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02649-AW)


Submitted:   September 28, 2012           Decided:   October 3, 2012


Before WILKINSON, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Dale Adkins III, Emily C. Malarkey, SALSBURY, CLEMENTS,
BEKMAN,   MARDER  &   ADKINS,   LLC, Baltimore,  Maryland,  for
Appellant.   Rod J. Rosenstein, United States Attorney, Neil R.
White, Assistant United States Attorney, Greenbelt, Maryland;
Stuart F. Delery, Acting Assistant Attorney General, Debra R.
Coletti, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michelle        Zander    appeals        from        the    district         court’s

order granting Defendant’s Fed. R. Civ. P. 12(b)(1) motion to

dismiss for lack of subject-matter jurisdiction her civil action

under     the      Federal     Tort     Claims         Act        (“FTCA”),      28    U.S.C.A.

§§ 1346(b)(1),            2671-80    (West    2006       &        Supp.    2012),      and    its

subsequent         order    denying     her    motion         seeking       an    evidentiary

hearing.      We affirm.

              We     review    a    district      court’s          dismissal      under      Rule

12(b)(1)       for    lack     of    subject-matter               jurisdiction        de     novo.

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

“Absent    a       statutory       waiver,    sovereign            immunity      shields      the

United States from a civil tort suit.”                            Kerns v. United States,

585 F.3d 187, 193–94 (4th Cir. 2009).                         The FTCA acts as such a

waiver,    but       it    “permits    suit       only       on    terms    and       conditions

strictly prescribed by Congress.”                   Gould v. U.S. Dep’t of Health

& Human Servs., 905 F.2d 738, 741 (4th Cir. 1990) (en banc).

Congress’ “limited waiver of sovereign immunity is conditioned

upon    the     prompt       presentation         of     tort        claims      against      the

government.”         Id. at 742.

              As relevant here, the FTCA’s statute of limitations

provides that a tort claim against the United States “shall be

forever barred . . . unless action is begun within six months

after the date of mailing . . . of notice of final denial of the

                                              2
claim by the agency to which it was presented.”                              28 U.S.C.A.

§ 2401(b) (West 2006 & Supp. 2012).                    Failure to file a complaint

within the limitations period warrants dismissal of the suit.

Gould, 905 F.2d at 742 (listing cases dismissing FTCA suits for

failure    to   comply    with       the    statute       of    limitations);           accord

Houston v. U.S. Postal Serv., 823 F.2d 896, 902 (5th Cir. 1987)

(holding   that    § 2401(b)’s        requirements            are   jurisdictional         and

that   “[e]quitable        considerations              that     may    waive       or     toll

limitations periods in litigation between private parties do not

have   that     same     effect      when       suit     is    brought       against       the

sovereign”).

            After review of the record and the parties’ briefs, we

conclude   that    the    district         court    did       not   reversibly       err    in

dismissing Zander’s complaint based on her failure to file it

within the relevant six-month limitations period.                           Giving effect

to the plain language of § 2401(b) understood in accordance with

its ordinary meaning, Smith v. United States, 508 U.S. 223, 228

(1993),    we     conclude        after         applying        standard          dictionary

definitions that the district court correctly determined that

the “date of mailing” of the notice finally denying Zander’s

administrative        claim    was     March       16,    2009.         We     reject      as

unpersuasive      Zander’s     argument          that     the       “date    of     mailing”

encompasses     the     date   on      which       the    notice       finally      denying

Zander’s claim was re-sent to her attorney — April 8, 2009.                                The

                                            3
adjective “final” refers not to the position of the mailing as

the second or last in a series, as Zander suggests, but, rather,

to the type of claim denial issued by the agency under “the most

natural grammatical reading of” § 2401(b), a reading that “gives

effect to the logical sequence of the language used.”                  In re

Bateman, 515 F.3d 272, 277, 280 n.12 (4th Cir. 2008) (internal

quotation marks omitted).

             Our conclusion is also buttressed by the fundamental

canon   of   statutory     construction   that   limiting   or    qualifying

words or phrases ordinarily are confined to the last antecedent.

Id. at 277-78.       “Absent an expression of contrary congressional

intent, the failure to apply this canon flies in the face of

common sense in grammar hardened into law.”               Nat’l Coal. for

Students with Disabilities Educ. & Legal Def. Fund v. Allen,

152 F.3d 283, 288 n.6 (4th Cir. 1998) (internal quotation marks

omitted).     Here, the word “final” in § 2401(b) is antecedent to

the word “notice,” and Zander does not suggest there is anything

in the text of the FTCA or in its legislative history tending to

show that the word “final” was meant to modify the phrase “date

of mailing.”

             We   reject   Zander’s   argument   urging   the    adoption   of

April 8, 2009 as the “date of mailing” on the premise that this

construction best comports with the FTCA’s purpose of ensuring

that claimants receive effective notice of the denial of their

                                      4
claims.      This argument improperly seeks “enlarge[ment of] that

consent to be sued which the Government, through Congress, has

undertaken     so     carefully          to    limit.”              Berti      v.    V.A.     Hosp.,

860 F.2d     338,    340     (9th    Cir.       1988)          (internal       quotation         marks

omitted);     accord       Gould,        905    F.2d           at   742     (“Section        2401(b)

represents a deliberate balance struck by Congress whereby a

limited waiver of sovereign immunity is conditioned upon the

prompt presentation of tort claims against the government.”).

We further reject as lacking in principled explanation Zander’s

argument     that    reversal        of       the    district         court’s         judgment     is

warranted      in     light         of        the        timely       submission            of    her

administrative        claim,        the        nearly           five-year           administrative

pendency of the claim, and Defendant’s motions practice in the

district court.

             As March 16, 2009 was the date of mailing, Zander had

up to and including September 16, 2009 to file suit in the

district court in a timely manner.                              Zander, however, did not

file   her    suit    until     October             8,    2009.           As   her       action    was

untimely,     the    district       court       properly            dismissed        it.      Gould,

905 F.2d at 741.

             With     respect        to       the        district         court’s        denial    of

Zander’s     motion    seeking        an       evidentiary           hearing,         we    conclude

after review of the record and the parties’ briefs that the

district     court     did     not       abuse           its    discretion          in     rejecting

                                                5
Zander’s request for a hearing.             Accord Adams v. Bain, 697 F.2d

1213, 1219 (4th Cir. 1982) (noting that a district court may

consider evidence “by affidavit, depositions or live testimony”

in disposing of a Rule 12(b)(1) motion).               Zander’s motion did

not raise a dispute of fact with any material relevance to the

jurisdictional question before the district court.

           Accordingly,       we   affirm   the   district   court’s   orders.

We   dispense   with   oral    argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       6